Name: Council Regulation (EEC) No 3578/81 of 3 December 1981 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 359/6 Official Journal of the European Communities 15 . 12 . 81 COUNCIL REGULATION (EEC) No 3578/81 of 3 December 1981 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES, psr ; whereas this period has proved insufficient to enable the necessary adjustments to be made to the relevant national provisions ; whereas that date should therefore be carried forward by five years , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 338 /79 is hereby amended as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the transitional period provided for in Article 12 (5) of Regulation (EEC) No 338/79 (4), as last amended by Regulation (EEC) No 3456/ 80 (5 ), has proved insufficient to enable manufacturers of certain Italian quality sparkling wines psr to adjust technically and commercially to a nine-month matering prepara ­ tion period ; whereas , however , for other quality sparkling wines psr produced in Italy such a period may not be adopted, owing to the qualitative features peculiar to them ; whereas it will therefore be advis ­ able for the Council to lay down a list of the wines in question , but whereas , in the immediate future and pending the possibility of being better able to assess the technical aspects of the matter, the abovemen ­ tioned transitional period should be extended by two years while at the same time it should be made clear that the derogation applies only to quality sparkling wines psr defined by national rules adopted before 1 September 1981 ; Whereas German provisions regulating the use of the term 'Eiswein ' are drafted in such a way that it appears more appropriate to place this term amongst the specific terms traditionally used ; Whereas , in order to facilitate the marketing of certain French quality wines psr, provision should be made for the possibility of using the term 'Appellation d'ori ­ gine ' combined with the specific traditionally used term 'vin delimite de qualite superieure' ; Whereas , under the second subparagraph of Article 16 (4) of the abovementioned Regulation , for a transi ­ tional period expiring on 31 August 1981 the names of certain wine-growing regions may be used simul ­ taneously to designate table wines and quality wines 1 . Article 8 (2), first subparagraph , shall be replaced by the following : '2 . Where climatic conditions have made it necessary in one of the wine-growing zones referred to in Article 7, the Member States concerned may permit an increase in the (actual or potential) natural alcoholic strength by volume of fresh grapes, grape must, grape must in fermenta ­ tion , new wines still in fermentation and wine suitable for yielding quality wine psr.' 2 . Article 12 ( 5) shall be replaced by the following : ' 5 . Notwithstanding paragraph 3 above for quality sparkling wines psr produced in Italy whose preparation began before 1 September 1983 , the duration of the preparation process may be less than nine months but not less than six months , provided the quality sparkling wine psr in question was defined by national rules adopted before 1 September 1981 . The Council , acting on a qualified majority on a proposal from the Commission , shall adopt, before 1 September 1983 , a positive and restrictive list of quality sparkling wines psr produced in Italy, the qualitative features of which require a preparation process of a lesser duration than that referred to in paragraph 3 .' 3 . In Article 16 : (a) paragraph 2 (a) and (b) shall be replaced by the following : (a ) The Federal Republic of Germany : (') OJ No C 206, 14 . 8 . 1981 , p . 11 . ( 2 ) OJ No C 327 , 14 . 12 . 1981 . an indication of the origin of the wine, accompanied by the terms "Qualitatswein" or "Qualitatswein mit Pradikat", together with one of the following terms : "Kabi ­ nett", "Spatlese", "Auslese", "Beerenauslese", "Trockenbeerenauslese" or "Eiswein" ; ( 3 ) OJ No C 310 , 30 . 1 1 . 1981 , p . 9 . ( 4 ) OJ No L 54 , 5 . 3 . 1979 , p . 48 . ( 5 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . 15 . 12 . 81 Official Journal of the European Communities No L 359/7 (b) France : Article 2 "Appellation d origine contrÃ ´lÃ ©e", "Appella ­ tion contrÃ ´lÃ ©e", "Champagne" and "Appella ­ tion d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure" ;' ; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 , point 2, and point 3 (b) shall apply from 1 September 1981 . (b) in the second subparagraph of paragraph 4, 31 August 1981 ' is replaced by '31 August 1986'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING